                                                                         .----·----~.-~--~--·---···-·-·
                                                                                  U.S. DISTRICT C:OU!Cl
                                                                              NORTIIIJRN DISTRICT OF TEXAS
                                                                                           FILED
                     IN THE UNITED STATES DISTRICT C URT                              APR 1 8 2019
                          NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION
                                                                                CLERK, U.S. DISTRICT COURT
                                                                                  By·--.,.--.----
                                                                                       beputy
KIMBERLY DAWN FONTENOT,                          §
                                                 §
             Plaintiff,                          §
                                                 §
vs.                                              §    NO. 4:18-CV-673-A
                                                 §
WARDEN JODY R. UPTON, ET AL.,                    §
                                                 §
             Defendants.                         §



                           MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of defendant Tarrant

County Hospital District d/b/a JPS Health Network ("JPS") to

dismiss. Plaintiff, Kimberly Dawn Fontenot, has failed to respond

to the motion, which is ripe for ruling. The court, having

considered the motion, the record, and applicable authorities,

finds that the motion should be granted.

                                                I.

                                   Plaintiff's Claims

      On August 15, 2018, plaintiff filed her complaint in this

action against a number of defendants. Doc. 1 1. Plaintiff

generally alleges that defendants breached their duty of care to

plaintiff and were wilfully indifferent to her serious medical

needs. Id. at 1. The "Statement of Claim• portion of the




      'The "Doc.   "reference is to the number of the item on the docket in this action.
complaint is not much more specific. Id. at PageiD' 8-9. Giving

plaintiff the benefit of the doubt, she alleges that on or about

November 20, 2014, she was taken to the emergency room,

presumably operated by JPS, where she underwent surgery.

Plaintiff discovered on July 19, 2018, that the surgeon,                                   Inzune

Hwang ("Hwang"), left a foreign body, possibly a straight pin, in

the left aspect of plaintiff's bony pelvis. Id. at PageiD 8, 11.

Plaintiff seeks to recover damages for her injuries.

                                                 II.

                                   Grounds of the Motion

        JPS argues that plaintiff has failed to state a cognizable

claim against it, either for violation of her constitutional

rights or under state law. It further argues that, if plaintiff

has alleged a state law claim, the court should decline to

exercise jurisdiction over it inasmuch as she has not stated a

federal constitutional claim against it.

                                                III.

                           Applicable Pleading Principles

        Rule 8 (a) (2) of the Federal Rules of Civil Procedure

provides, in a general way, the applicable standard of pleading.

It requires that a complaint contain "a short and plain statement



        'The "Page!D _"reference is to the page number assigned by the court's electronic filing
system and is used because the page numbers of the complaint are not sequentially numbered.

                                                  2
of the claim showing that the pleader is entitled to relief,•

Fed. R. Civ. P. 8(a) (2),    •in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests,"

Bell Atl. Corp. v. Twombly,    550 U.S. 544, 555 (2007)   (internal

quotation marks and ellipsis omitted) . Although a complaint need

not contain detailed factual allegations, the "showing•

contemplated by Rule 8 requires the plaintiff to do more than

simply allege legal conclusions or recite the elements of a cause

of action. Twombly, 550 U.S. at 555 & n.3. Thus, while a court

must accept all of the factual allegations in the complaint as

true, it need not credit bare legal conclusions that are

unsupported by any factual underpinnings. See Ashcroft v. Iqbal,

556 U.S. 662,   679 (2009)   ("While legal conclusions can provide

the framework of a complaint, they must be supported by factual

allegations. •) .

     Moreover, to survive a motion to dismiss for failure to

state a claim, the facts pleaded must allow the court to infer

that the plaintiff's right to relief is plausible. Iqbal, 556

U.S. at 678. To allege a plausible right to relief, the facts

pleaded must suggest liability; allegations that are merely

consistent with unlawful conduct are insufficient. Id. In other

words, where the facts pleaded do no more than permit the court

to infer the possibility of misconduct, the complaint has not

                                   3
shown that the pleader is entitled to relief. Id. at 679.

"Determining whether a complaint states a plausible claim for

relief .             [is] a context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense."        Id.

     As the Fifth Circuit has explained: "Where the complaint is

devoid of facts that would put the defendant on notice as to what

conduct supports the claims, the complaint fails to satisfy the

requirement of notice pleading." Anderson v. U.S. Dep't of

Housing    &    Urban Dev., 554 F.3d 525, 528   (5th Cir. 2008). In sum,

"a complaint must do more than name laws that may have been

violated by the defendant; it must also allege facts regarding

what conduct violated those laws. In other words, a complaint

must put the defendant on notice as to what conduct is being

called for defense in a court of law." Id. at 528-29. Further,

the complaint must specify the acts of the defendants

individually, not collectively, to meet the pleading standards of

Rule 8 (a). See Griggs v. State Farm Lloyds, 181 F.3d 694, 699

(5th Cir. 1999); see also Searcy v. Knight (In reAm. Int'l

Refinery), 402 B.R. 728, 738        (Bankr. W.D. La. 2008).




                                       4
                                IV.

                              Analysis

     Plaintiff has not pleaded any facts sufficient to state a

claim against JPS. She has not shown that JPS was deliberately

indifferent to her serious medical needs. See Estelle v. Gamble,

429 U.S. 97, 104   (1976). In fact, JPS is not named at all in the

complaint other than in the section for names of defendants.

Assuming JPS is responsible for the emergency room to which

plaintiff refers and for the conduct of Hwang, plaintiff still

has not alleged any facts that would support a claim against JPS

for any constitutional violation. Her dissatisfaction with her

treatment or allegation that the treatment was negligent or the

result of malpractice does not state a claim for deliberate

indifference under the Eighth Amendment. Wilson v. Seiter, 501

U.S. 294, 297   (1991); Fielder v. Bosshard, 590 F.2d 105, 107 (5th

Cir. 1979).

     Almost all of plaintiff's allegations address the alleged

deliberate indifference by defendants collectively to her serious

medical needs. It does not appear that plaintiff is asserting a

state law tort claim against JPS, but the court need not decide

that matter. Pursuant to 28 U.S.C.    §   1367, the court may decline

to exercise supplemental jurisdiction over state law claims when

claims giving rise to federal jurisdiction have been dismissed.

                                 5
Coghlan v. Wellcraft Marine Corp., 240 F.3d 449, 455                                     (5th Cir.

2001); Daniels v. Thaler, No. C-09-299, 2009 WL 5216880, at *6

(S.D. Tex. Dec. 30, 2009). Dismissal is especially appropriate

here, where the court is dismissing the remainder of plaintiff's

claims. 3

                                                    v.
                                                  Order

        The court ORDERS that JPS's motion to dismiss be, and is

hereby, granted; that plaintiff's claims against JPS for

deliberate indifference be, and are hereby, dismissed; and, that

plaintiff's state law claims against JPS, to the extent she has

asserted any, be, and are hereby, dismissed pursuant to the

authority of 28 U.S. C.               §   1367 (c) (3).

        SIGNED April 18, 2019.

                                                                                                      I




                                                             states District




        3
         These claims are being dismissed by separate order signed this date due to the failure of plaintiff
to provide proof of service of the summons and complaint on the other defendants to this action.

                                                     6
